DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018, 07/11/2020 and 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2015/0323832), and as evidenced by Zhang (US 2018/0031912).
Regarding claim 11, Guo discloses a method for fabricating a color film substrate (100 in Figs. 1 and 3; see [0028] and [0036] identifying the embodiment shown in Figs. 1 and 3), comprising:
providing a substrate(01; [0028]); and
forming a functional composite layer (03; [0029]) over the substrate using a composite material including a quantum dot and a graphene (032 and 031; [0029]).
Zhang discloses that a graphene layer is inherently electrically conductive ([0006] “a graphene conductive layer is formed thereon to act as an electrode”). 


Regarding claim 12, Guo, as evidenced by Zhang, discloses the limitations of claim 11 above, and Guo further discloses wherein forming the functional composite layer over the substrate includes:
forming a composite layer by a coating process (Fig. 5 and [0054]-[0063]).

Regarding claim 13, Guo, as evidenced by Zhang, discloses the limitations of claim 11 above, and Guo further discloses
forming a light-shielding matrix (02; [0028]) over the substrate, the light-shielding matrix including a plurality of open regions (see the region where 02 is not disposed in Figs. 1 and 3; [0035]),
wherein forming the functional composite layer over the substrate includes forming a plurality of color conductive units (see Figs. 1 and 3 where 03 is disposed in an area and [0028] “The pattern of the black matrix 02 defines a plurality of sub-pixel areas on the base substrate 01 (only one sub-pixel area is illustrated in FIG. 1)”), one of the color conductive units being formed in one of the open regions of the light-shielding matrix (Fig. 1).

Regarding claim 14, Guo, as evidenced by Zhang, discloses the limitations of claim 13 above, and Guo further discloses wherein forming the functional composite layer over the substrate includes:
forming a red conductive unit in a first one of the open regions of the light-shielding matrix by a first coating process using a red composite material including a red quantum dot;
forming a green conductive unit in a second one of the open regions of the light-shielding matrix by a second coating process using a green composite material including a green quantum dot; and
forming a blue conductive unit in a third one of the open regions of the light-shielding matrix by a third coating process using a blue composite material including a blue quantum dot (see [0028] and [0033]).

Regarding claim 15, Guo, as evidenced by Zhang, discloses the limitations of claim 13 above, and Guo further discloses forming a polarizer layer over the functional composite layer (09 in Fig. 3; [0039]).

Regarding claim 17, Guo and Chu disclose the limitations of claim 1 above, and Guo further discloses a display device (Fig. 3; [0039]), comprising the color film substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, as evidenced by Zhang, and in view of Zhang.
Regarding claim 16, Guo, as evidenced by Zhang, discloses the limitations of claim 15 above, and Guo further discloses a photo spacer layer over the polarizer layer (Fig. 3 and [0051] “(7) Forming pillar like spacers 07 (PS)”).
However, Guo does not necessarily disclose the spacer layer being a photo spacer layer.
Zhang discloses forming a photo spacer layer from a photoresist layer ([0097]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the spacer of Guo wherein the spacer layer being a photo spacer layer, by using the fabrication method as described by Zhang, for the purpose of using the same material for spacers and a black matrix (Zhang: [0097]).

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chu (US 2017/0351149).
Regarding claim 1, Guo discloses a color film substrate (100 in Figs. 1 and 3; see [0028] and [0036] identifying the embodiment shown in Figs. 1 and 3) comprising:
a substrate (01; [0028]), and

wherein:
the functional composite layer includes a composite material including a quantum dot (0032; [0029]) and a graphene (0031; [0029]), and is configured to convert backlight into color light ([0030]).
However, Guo does not necessarily disclose that the backlight is white light.
Chu discloses that a backlight unit provides white light ([0087), where a color conversion layer includes a quantum dot, and the color conversion layer converts the white light into color light ([0082]-[0084]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Guo color filter substrate with the teachings of Chi, wherein the backlight is white light, by considering the color provided by the backlight as described by Chu, for the purpose of choosing the right size of quantum dot particles based on the light provided by a backlight unit so that a color conversion layer emits a desired light (Chu: [0083]-[0084], [0087]-[0088]).

Regarding claim 2, Guo and Chu disclose the limitations of claim 1 above.
Guo does not explicitly disclose wherein:
a weight percentage of the quantum dot in the composite material is in a range from approximately 10% to approximately 20%, and
a weight percentage of the graphene in the composite material is in a range from approximately 40% to approximately 65%.
However, Guo discloses 
a weight percentage of the quantum dot in the quantum dot solution for a composite material is 5% ([0066]), and
a weight percentage of the graphene with respect to ethyl cellulose in a mixture solution for the composite material is at least 10% ([0057]-[0058], [0062]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Guo composite material such that a weight percentage of the quantum dot in the composite material is in a range from approximately 10% to approximately 20%, and a weight percentage of the graphene in the composite material is in a range from approximately 40% to approximately 65%, as an optimization of a result effective variable (MPEP 2144.05 II B), where Guo identifies the result effective variables including the weight percentages of the quantum dot and the graphene, to improve light efficiency of quantum excitation and display quality using the layered structure (Guo: [0072])

Regarding claim 3, Guo and Chu disclose the limitations of claim 1 above, and Guo further discloses wherein: the functional composite layer includes a plurality of color conductive units (see Figs. 1 and 3 where 03 is disposed in an area and [0028] “The pattern of the black matrix 02 defines a plurality of sub-pixel areas on the base substrate 01 (only one sub-pixel area is illustrated in FIG. 1)”) having approximately equal thicknesses (Fig. 1)

Regarding claim 4, Guo and Chu disclose the limitations of claim 3 above, and Guo further discloses wherein: the plurality of color conductive units include a red conductive unit, a green conductive unit, and a blue conductive unit ([0028]).

Regarding claim 5, Guo and Chu disclose the limitations of claim 4 above, and Guo further discloses wherein:
the red conductive unit includes a red composite material,
the green conductive unit includes a green composite material, and
the blue conductive unit includes a blue composite material ([0033]).

Regarding claim 7, Guo and Chu disclose the limitations of claim 3 above, and Guo further discloses 
a light-shielding matrix (02; [0028]) arranged over the substrate,
wherein:
the light-shielding matrix includes a plurality of open regions (see the region where 02 is not disposed in Figs. 1 and 3; [0035]) arranged in an array ([0028]), and
one of the color conductive units is in one of the open regions (Fig. 1).

Regarding claim 8, Guo and Chu disclose the limitations of claim 1 above, and Guo further discloses a polarizer layer (09 in Fig. 3; [0039]) over the functional composite layer.

Regarding claim 10, Guo and Chu disclose the limitations of claim 1 above, and Guo further discloses wherein the functional composite layer has a multilayer structure (Fig. 1; [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chu, and in further view of Chen (US 2014/0192294).
Regarding claim 6, Guo and Chu disclose the limitations of claim 3 above.
Guo does not disclose that the thicknesses of the color conductive units are in a range from approximately 1.5 mm to approximately 2.5 mm.
	However, Chen discloses that a thicknesses of a color conversion film is 0.3 mm ([0017]) (A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05], as Guo discloses a layered structure, which includes at least two color conversion films with three graphene layers).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Guo composite material such the thicknesses of the color conductive units are in a range from approximately 1.5 mm to approximately 2.5 mm, for the purpose of considering the volume concentration of quantum dots based on the thickness of a color conversion film (Chen: [0044]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chu, and in further view of Zhang.
Regarding claim 9, Guo and Chu disclose the limitations of claim 8 above, and Guo further discloses a photo spacer layer over the polarizer layer (Fig. 3 and [0051] “(7) Forming pillar like spacers 07 (PS)”).
However, Guo does not necessarily disclose the spacer layer being a photo spacer layer.
Zhang discloses forming a photo spacer layer from a photoresist layer ([0097]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the spacer of Guo wherein the spacer layer being a photo spacer layer, by using the fabrication method as described by Zhang, for the purpose of using the same material for spacers and a black matrix (Zhang: [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871             

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871